Filed 8/24/22 R & J Sheet Metal v. Joseph Karscig CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 R & J SHEET METAL, INC.,                                             B301918

          Plaintiff, Cross-defendant and                              (Los Angeles County
          Appellant,                                                  Super. Ct. No. BC596858)

           v.

 JOSEPH KARSCIG, INC.,

           Defendant, Cross-complainant
           and Appellant.




     APPEAL from a judgment and an order of the Superior
Court of Los Angeles County, Monica Bachner, Judge. Affirmed.
     Law Offices of Alex P. Aghajanian, Alex P. Aghajanian,
Gary P. Simonian; Benedon & Serlin, Gerald M. Serlin and
Melinda W. Ebelhar for Plaintiff, Cross-defendant and Appellant.
     Finch, Thornton & Baird, Jason R. Thornton and Scott M.
Bennett for Defendant, Cross-complainant and Appellant.
                   _________________________
       Cross-defendant and appellant R & J Sheet Metal, Inc.
(R&J) was the subcontractor responsible for furnishing and
installing sheet metal for a project for the City of Long Beach (the
City). R&J purchased materials, including certain sheet metal
panels and column covers, from cross-complainant and appellant
Joseph Karscig, Inc., doing business as Architectural Systems,
Inc. (ASI), which was the distributor but not the manufacturer of
those materials. After the City observed rusting on certain
panels supplied by ASI, R&J sued ASI, asserting breach of
contract. More specifically, R&J alleged that ASI had failed to
provide all the required materials and to tender to R&J required
written warranty documentation for the materials. ASI filed a
cross-complaint asserting breach of contract claims against R&J
based on R&J’s failure to pay for certain panels. ASI sought
summary adjudication of its breach of contract claim and of
R&J’s breach of contract claim against ASI, which the trial court
granted in ASI’s favor. The trial court denied R&J’s motion for
reconsideration of the order based on new documents obtained
from the manufacturer of the materials, finding that the new
documents reflected facts already known to the parties.
Following ASI’s motion for attorney fees, the trial court awarded
ASI $328,914 in fees, approximately $67,000 less than ASI
requested, finding that the fees incurred were excessive.
       R&J appeals the trial court’s grant of summary
adjudication of the breach of contract claims and the order
denying its motion for reconsideration. ASI appeals the trial
court’s order on its motion for attorney fees. We conclude that
there are no triable issues of material fact as to either R&J’s or
ASI’s breach of contract causes of action and that the trial court
properly granted judgment in ASI’s favor. We further conclude




                                 2
that the trial court did not abuse its discretion in denying R&J’s
motion for reconsideration or in reducing the amount of ASI’s fee
award.
      Accordingly, the judgment and order of the trial court are
affirmed.
                        BACKGROUND
A.    The Project
      In 2013, the City solicited bids for the construction of two
buildings at the Port of Long Beach (the Project). W.E. O’Neil
Construction Co. of California (WEO) was the general contractor
that was awarded the Project. WEO selected R&J as the
subcontractor for the furnishing and installation of sheet metal.
WEO and R&J entered into the subcontract on September 30,
2013.
      The Project called for sheet metal column covers and panels
and specified that these materials were to be covered by a
standard two-year manufacturer’s warranty against material
defects and a special panel finish warranty of 20 years. The
Project specifications also provided that Centria Architectural
Systems (Centria) was an acceptable manufacturer of these
materials. ASI is an authorized distributor of Centria products.
B.     The Bidding Process
       In response to a request from R&J, ASI submitted its first
bid on April 25, 2013. Because the initial bid included
engineering services, which R&J did not require, R&J requested
a bid for only the materials, which ASI provided on September
20, 2013. The total bid price was approximately $225,000. This
bid included bold text on the second page stating, “All warranties,
express or implied, are excluded unless specifically noted above.”




                                3
Under this text, the bid stated, “Centria warrants its material
against defects in material and workmanship for a period of two
year[s] from shipment. All other expressed and implied
warranties are excluded.” The bid also stated in bold text on the
second page that that “All bids are good for 30 days” and
similarly stated on the fourth page, “This proposal shall
terminate thirty (30) days from date hereof.”
       On November 13, 2013, ASI submitted another bid to
provide panels made by Centria and column covers made by a
different manufacturer in exchange for approximately $150,000.
This bid stated that “[a]ll warranties, express or implied, are
excluded unless specifically noted above.” With respect to the
panels, the bid specified, “Centria warrants its material against
defects in material and workmanship for a period of two year[s]
from shipment,” that “[a]ll other expressed and implied
warranties are excluded,” and that “[p]aint warranty must be
reviewed and approved by Centria prior to order.” With respect
to column covers, the bid included a quote indicating that a
certain type of finish would be used and provided that the “finish
will be warranted with manufacturer’s standard 20[-]year coastal
warranty on a pass through basis.” This bid contained the same
note in bold text on the second page stating that “[a]ll bids are
good for 30 days,” as well as a statement on the fourth page that
“[t]his proposal is valid for 30 days from the date of submission.”
C.     R&J’s First Order of Panels
       Four months later, on March 13, 2014, R&J sent a
purchase order for panels to ASI at a price of $71,703.56, which
stated “20[-]year COASTAL finish warranty required.” The order
also stated that the figures provided were approximate and that
ASI expected to provide a “final cut list” by April 11, 2014. The




                                 4
order further requested that warranties be provided at the time
of invoicing where applicable.
       On April 23, 2014, R&J sent another purchase order to ASI
for panels, specifying a price of $69,303.53, which was
accompanied by a “final cut list.” This purchase order once again
noted, “20[-]year COASTAL finish warranty required.” ASI
responded with an acknowledgment dated April 23, 2014, which
stated a price of $69,247.94, not including freight. This
acknowledgment further provided, “Centria warrants its material
against defects in material and workmanship for a period of two
year[s] from shipment. All other expressed and implied
warranties are excluded.” On the final page of this form, above
the line stating, “Confirmed and Accepted by,” a representative of
R&J stamped the document “APPROVED By Jesse Calvert at
5:14 pm, Apr 24, 2014.” The materials covered by this
acknowledgment were delivered and ASI was paid in full.
D.    R&J’s Order of Column Covers
      R&J sent a purchase order for column covers to ASI on
April 23, 2014, at a price of $102,275, including freight and a 20-
year coastal finish warranty. On May 2, 2014, ASI responded
with an acknowledgment that specified a price of $92,047.50, not
including freight. In the description box, the acknowledgment
stated, “see column cover notes for scope clarifications and
exclusions.” The notes stated: “Scope: [¶] 21 round columns
with approx. sq.ft. noted below. The plans dated 1/11/13 as
composed by AECOM and specification 07415 (revised) dated
10/4/13 shall serve as the basis for ASI material take off. [¶]
Approx. 2,584 SF of Reynobond 4mm PE Core ACM Metal Panel
Cladding with custom 3-coat finish . . . to be fabricated and
shipped in units to the site for attachment to wall substrate by




                                 5
others. [¶] ASI will provide requested submittal information for
your use in determining that the material provided meets the
specifications. The customer is responsible for determining
material quantities. THIS IS NOT A ‘PER PLANS AND SPECS’
order.” The acknowledgment further provided that the finish on
the panels “will be warranted with manufacturer’s standard 20[-
]year coastal warranty on a pass through basis.” This
acknowledgment was stamped “APPROVED By Mike Stuver at
10:53 am, May 07, 2014” on the “Confirmed and Accepted by” line
on the final page. Stuver was R&J’s Project Manager.
       The column covers were delivered in two shipments dated
August 8, 2014, and August 19, 2014. Gregory Martinkus, R&J’s
Project foreman, testified that he signed the August 8, 2014,
shipping list and that he believed he made the corrections on the
left side of the page to show what had actually been received. His
corrections indicated that 12 vertical joint splices, which were
accessories to the column covers, had been delivered. With
respect to the August 19, 2014, shipping list, Martinkus testified
that he received the shipment and that everything on the packing
list was there. This included 48 vertical joint splices, which
according to the slip constituted the “Balance of Vertical Joint
Splices.”
       Michael Stuver, R&J’s project manager, testified that
although he did not count the number of joint splices received in
the August 8, 2014, shipment, he assumed that Martinkus’s
notes correctly reflected the number of joint splices received in
that shipment. However, Stuver testified that the 48 vertical
joint splices that were listed on the August 19 shipping list “did
not make it to the job site.” According to Stuver, these were the
only materials that R&J contends were not delivered by ASI. In




                                6
an email sent months after the August shipments, on
January 20, 2015, Stuver wrote to ASI that “[t]his project is
missing the majority of the ACM channel filler piece at vertical
joints.” Stuver testified that this was the first time that R&J
raised this issue with ASI and that there was no prior oral
communication regarding missing joint splices. ASI responded to
that email the following day requesting the quantity of joint
splices received on August 8 and August 19, 2014 “as well as the
amount you feel you require and why you feel the quantity sent
will not fulfill your needs.” ASI requested an expedited response
“as it has already been 5 months since you received these items.”
Stuver testified that he responded to this email, but no response
is included in the record. Martinkus also testified that “we didn’t
get enough” of the joint splices but conceded that “[s]ome may
have been thrown away” or “lost.”
E.    R&J’s Second Order of Panels
      In July 2014, R&J emailed ASI stating that the City
wanted certain Centria panels that had fallen into the harbor to
be replaced and communicated the types, quantities, and
dimensions of panels needed. On July 28, 2014, ASI responded
with an acknowledgment that specified a price of $36,092.21, not
including freight. This acknowledgment, like the first
acknowledgment, provided that “Centria warrants its material
and workmanship for a period of two year[s] from shipment. All
other expressed and implied warranties are excluded.” Both
pages of the acknowledgment were stamped “APPROVED By
Mike Stuver at 5:09 pm, Aug 04, 2014,” including on the
“Confirmed and Accepted by” line.
      On July 30, 2014, R&J submitted a change order form to
WEO for the cost of the replacement panels. WEO rejected this




                                 7
change order contending that R&J should be responsible for the
cost of the replacement panels.1 ASI delivered the replacement
panels, and R&J installed them. In January 2015, WEO sent
ASI a check for the replacement panels made payable jointly to
ASI and R&J, which R&J did not endorse. It is undisputed that
R&J has not paid this invoice and that ASI has not received
payment from anyone else.
F.    Issues With the Panels
      In January 2015, the construction manager for the City
observed evidence of rusting and pitting on certain of the panels
and informed WEO. The City requested that R&J and Centria
come to the site and provide a report on their findings. The City
also contacted ASI and requested that a service representative
come to the site and review the panels.
      In February 2015, William Burt, president of ASI, informed
the construction manager that ASI had not received payment for
the replacement panels and would not provide warranty or close
out documentation until ASI was paid in full.
      On March 6, 2015, R&J emailed ASI concerning its request
for warranties. ASI responded that it had not been paid in full
for the materials provided and that, once payment was received,
the warranties would be processed.




     1 There is an ongoing dispute between WEO and R&J
concerning this issue and as to whether WEO, R&J or the City is
responsible for the panels falling into the harbor.




                                8
       However, at approximately the same time as this request,2
ASI submitted a “Warranty Request Form” directly to Centria,
providing the February 2015 date of substantial completion of the
Project as required for the warranty to be effective.
Notwithstanding that ASI had disclaimed all warranties for the
panels other than the two-year material defect warranty, ASI
also requested a 20-year finish warranty for the panels from
Centria. After inspecting the panels, Centria determined that
the panels had not been properly stored or protected on site prior
to installation and that the finish would not be warranted in
areas where the panels had dents or scratches. However, Centria
stated that it would warrant the finish for the portions of the
panels that were not damaged.
       The City rejected this limited finish warranty from Centria.
R&J offered a finish warranty in lieu of Centria’s in order to close
out the Project.
G.     Procedural History
       R&J filed its original complaint against WEO, the City, ASI
and others on October 5, 2015. As to ASI, R&J alleged a cause of
action for breach of contract based on ASI’s alleged failure “to
supply all of the required materials and refus[al] to tender to
R&J the required material warranties.” R&J’s complaint and
first amended complaint do not specify the contract ASI allegedly
breached.
       In December of 2015, ASI filed a cross-complaint against
R&J and others, which it amended in April of 2017. In the


      2ASI states in its briefing that this document was dated
March 3, 2015, though this date does not appear on the face of
the document.




                                 9
amended cross-complaint, ASI alleged that the operative contract
underlying the dispute was the acknowledgment from the second
purchase of panels, which R&J had approved, and that the
breach was R&J’s failure to pay for those panels.
       In October 2017, ASI provided R&J with separate written
copies of (1) the two-year warranty for the Centria panels, (2) the
two-year warranty for the column covers, and (3) the 20-year
finish warranty for the column covers. ASI filed a motion for
summary adjudication against R&J and others on June 11, 2018.
ASI sought adjudication of its claim that R&J had breached the
agreement by failing to pay for the second order of panels and of
R&J’s breach of contract claim against ASI for failure to supply
the required materials and tender warranties. R&J opposed the
motion. On October 31, 2018, the trial court granted ASI’s
motion for summary adjudication on its breach of contract cause
of action against R&J in the cross-complaint and on R&J’s breach
of contract cause of action against ASI in its complaint.
       On November 9, 2018, R&J filed a motion for
reconsideration on the ground that R&J had obtained new facts
relevant to whether ASI was contractually obligated to deliver a
written warranty issued by Centria that covered paint finish on
the panels for 20 years. This new information consisted of three
documents produced by Centria after the hearing on ASI’s motion
but before the court issued its order. One of the three documents
had already been produced during the litigation. The other two
documents consisted of a November 1, 2013, email thread
between Centria and ASI about the pricing, specifications, and
requested warranties for materials for the Project and a February
2015 email from ASI to Centria inquiring how R&J’s warranty
request should be handled. The court denied the motion, noting




                                10
that, “[w]hile the documents may be new, the underlying facts
asserted within them were already known by R&J and used by
R&J in its opposition to ASI’s motion for summary judgment.”
The court found that “[t]he facts presented seek to again
demonstrate that ASI was contractually obligated to deliver a 20-
year manufacturer’s warranty regarding the paint finish on the
panels from Centria because ASI, and by extension, Centria,
could not expect its bid to be accepted if it did not conform to the
project specifications,” which constituted “the same arguments it
made in the underlying motion.”
       On April 18, 2019, ASI filed a motion for attorney fees
pursuant to Civil Code sections 1717 and 8558 seeking $382,811
from R&J, WEO and Continental Casualty Company
(Continental), which had issued a payment surety bond in
connection with the Project. After the court granted R&J’s ex
parte request for a continuance of the hearing on ASI’s motion,
ASI filed a second motion for attorney fees on May 21, 2019, in
which it sought $396,218.50.
       The trial court held that ASI was the prevailing party and
that it was entitled to a reasonable fee award against R&J, WEO,
and Continental. The trial court considered R&J’s objection that
certain fees incurred in connection with ASI amending its
pleadings, its motions for summary adjudication,3 entry of
judgment, its fee motion, and ADR attempts were unreasonable
and excessive and reduced ASI’s fee award to $328,914, reflecting
a reduction of approximately 17 percent of ASI’s request. The
trial court held that R&J, WEO and Continental were jointly and


      3ASI’s first motion for summary adjudication was denied
without prejudice due to insufficient notice.




                                11
severally liable for $299,443 of this total and that WEO and
Continental were liable for the remaining $29,471.
      R&J timely appealed the judgment and award of attorney
fees and ASI timely cross-appealed from the order awarding
attorney fees.
                          DISCUSSION
I.    Motion for Summary Judgment
      A.    Legal Principles
       “[T]he elements of a cause of action for breach of contract
are (1) the existence of the contract, (2) plaintiff’s performance or
excuse for nonperformance, (3) defendant’s breach, and (4) the
resulting damages to the plaintiff.” (Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 821.)
       “The interpretation of a contract is a judicial function.
[Citation.] In engaging in this function, the trial court ‘give[s]
effect to the mutual intention of the parties as it existed’ at the
time the contract was executed. [Citation.] Ordinarily, the
objective intent of the contracting parties is a legal question
determined solely by reference to the contract’s terms.” (Wolf v.
Walt Disney Pictures & Television (2008) 162 Cal.App.4th 1107,
1125-1126.) “When the contract has been ‘reduced to writing,’ the
parties’ intention ‘is to be ascertained from the writing alone, if
possible,’ subject to other rules of interpretation.” (Rodriguez v.
Oto (2013) 212 Cal.App.4th 1020, 1028.)
       Summary judgment is proper when all the papers
submitted on the motion show there are no triable issues of
material fact, and the moving party is entitled to judgment as a
matter of law. (Code Civ. Proc., § 437c, subd. (c); Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843.) “[I]n moving




                                 12
for summary judgment, a ‘defendant . . . has met’ his ‘burden of
showing that a cause of action has no merit if’ he ‘has shown that
one or more elements of the cause of action . . . cannot be
established, or that there is a complete defense to that cause of
action. Once the defendant . . . has met that burden, the burden
shifts to the plaintiff . . . to show that a triable issue of one or
more material facts exists as to that cause of action or a defense
thereto. The plaintiff . . . may not rely upon the mere allegations
or denials’ of his ‘pleadings to show that a triable issue of
material fact exists but, instead,’ must ‘set forth the specific facts
showing that a triable issue of material fact exists as to that
cause of action or a defense thereto.’ [Citation.]” (Aguilar, at
p. 849.) A triable issue of material fact exists “if, and only if, the
evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof.” (Id. at p. 850,
fn. omitted.)
       In reviewing an order granting a motion for summary
judgment or summary adjudication, we apply the same de novo
standard of review that applies to the granting of summary
judgments. (Smith v. Wells Fargo Bank, N.A. (2005) 135
Cal.App.4th 1463, 1471; see also Code Civ. Proc., § 437c,
subd. (f)(2).) Our Supreme Court has described that standard as
follows: “ ‘Because this case comes before us after the trial court
granted a motion for summary judgment, we take the facts from
the record that was before the trial court when it ruled on that
motion. [Citation.] “ ‘We review the trial court’s decision de
novo, considering all the evidence set forth in the moving and
opposing papers except that to which objections were made and
sustained.’ ” [Citation.] We liberally construe the evidence in




                                  13
support of the party opposing summary judgment and resolve
doubts concerning the evidence in favor of that party. [Citation.]’
[Citation.]” (Wilson v. 21st Century Ins. Co. (2007) 42 Cal.4th
713, 716-717.)
      B.     Application
             1.    Contract at Issue
      The parties disagree as to the number of contracts formed
between R&J and ASI and the terms of any contract between
them. R&J contends that ASI’s proposal dated November 13,
2013, was accepted by R&J on March 13, 2014, and that the
terms of that contract govern. According to R&J, these terms
include a 20-year finish warranty for the sheet panels. In
contrast, ASI argues that the November 2013 bid expired by its
own terms after 30 days, and in any event, it did not include a 20-
year finish warranty for the sheet panels. Thus, according to
ASI, the contracts between the parties were the three
acknowledgments prepared by ASI that were approved by R&J,
which do not provide for any such finish warranty.
      We agree that the November 13, 2013, bid did not become
the contract between the parties. The California Commercial
Code provides: “Unless otherwise unambiguously indicated by
the language or circumstances [¶] . . . [a]n offer to make a
contract shall be construed as inviting acceptance in any manner
and by any medium reasonable in the circumstances.” (Com.
Code, § 2206, subd. (1)(a).) Here, the unambiguous language of
the bid shows that the bid expired before the purchase order was
made. The bid states that “[a]ll bids are good for 30 days” in bold
text on the second page and “[t]his proposal is valid for 30 days
from the date of submission” again on the fourth page. Civil Code
section 1587 provides that “[a] proposal is revoked by . . . [¶] . . .




                                 14
[¶] . . . the lapse of the time prescribed in the proposal for its
acceptance . . . .” (Id., subd. (b).) Thus, the proposal was revoked
after December 13, 2013.4
       Contrary to R&J’s contention, Drennan v. Star Paving Co.
(1958) 51 Cal.2d 409 does not dictate that ASI be held to the
terms of the November 13, 2013, bid. In Drennan, the plaintiff
successfully made his bid to be the general contractor for a school
construction project on the same day he had received a bid for
paving work from the defendant subcontractor, relying upon the
subcontractor’s bid. (Id. at pp. 411–412.) The next day, the
subcontractor informed the general contractor that it had made a
mistake and could not do the paving for the price it had bid. (Id.
at p. 412.) The court found that the subcontractor could not
revoke its bid because the general contractor had reasonably
relied upon it. (Id. at p. 414.) The court observed that the
general contractor had “promptly informed [the] defendant that
[the] plaintiff was being awarded the job and that the subcontract
was being awarded to [the] defendant” and noted that if a general
contractor delayed in accepting a subcontract, the outcome might
be different. (Id. at p. 415.)
       This case is distinguishable from Drennan v. Star Paving
Co., supra, 51 Cal.2d 409. There is no evidence that R&J “used
[ASI’s] offer in computing [its] own bid” or “bound [itself] to


      4 A provision in the bid stating that, for the goods that ASI
was purchasing from Centria, “[p]ricing [is] good through
shipment by 3/31/2014” and that the price would increase 3
percent per quarter thereafter does not support a reading that
acceptance was invited through March 31, 2014. This language
concerns pricing terms alone, not when or how acceptance was
invited.




                                 15
perform in reliance on [ASI’s] terms.” (Id. at p. 415.) Rather,
R&J entered its subcontract and material contract with WEO on
September 30, 2013, before the November 13, 2013, bid that R&J
argues should be considered part of the contract between the
parties.5 Unlike the plaintiff in Drennan, R&J waited months
after the bid’s express expiration date before claiming reliance
upon its terms.
       Alternatively, R&J contends that the November 2013 bid
must be read together with the panel and column cover
agreements under Civil Code section 1642, which provides:
“Several contracts relating to the same matters, between the
same parties, and made as parts of substantially one transaction,
are to be taken together.” “Civil Code section 1642 is simply one
of the rules referred to in Civil Code section 1637 for aiding in the
interpretation of a contract when the intent of the parties is
otherwise doubtful.” (Ahern v. Asset Management Consultants,
Inc. (2022) 74 Cal.App.5th 675, 694, fn. omitted.)6 “Civil Code
section 1642 ‘ “is most frequently applied to writings executed
contemporaneously, but it is likewise applicable to agreements
executed by the parties at different times if the later document is
in fact a part of the same transaction.” ’ [Citation.] [¶] ‘Whether


      5 It would not have been reasonable to rely on ASI’s
original bid, dated April 25, 2013. Like the November 13, 2013,
bid, the original bid also stated, “[a]ll bids are good for 30 days”
and “[t]his proposal shall terminate thirty (30) days from date
hereof.”
      6Civil Code section 1637 provides: “For the purpose of
ascertaining the intention of the parties to a contract, if
otherwise doubtful, the rules given in this Chapter are to be
applied.”




                                 16
a document is incorporated into the contract depends on the
parties’ intent as it existed at the time of contracting.’ [Citation.]
‘ “ ‘For the terms of another document to be incorporated into the
document executed by the parties the reference must be clear and
unequivocal . . . .’ ” ’ [Citation.] ‘The contract need not recite that
it “incorporates” another document, so long as it “guide[s] the
reader to the incorporated document.” ’ [Citation.] To be
construed together, the separate instruments must be ‘so
interrelated as to be considered one contract.’ [Citation.]”
(R.W.L. Enterprises v. Oldcastle, Inc. (2017) 17 Cal.App.5th 1019,
1027–1028, italics omitted.)
        R&J relies on Holguin v. Dish Network LLC (2014) 229
Cal.App.4th 1310 in arguing that the various documents
circulated by the parties constitute a single contract as a matter
of law. In Holguin, the defendants forfeited their contention that
the trial court improperly instructed the jury using the singular
“contract,” when the defendants contended that there were
multiple agreements at issue, as they failed to object to the jury
instruction. (Id. at pp. 1319–1320.) The appellate court stated
that, even if the argument had not been forfeited, the trial court’s
use of the singular “contract” was not erroneous where certain of
the documents expressly referenced or incorporated by reference
other documents. Further, the evidence at trial supported the
finding that the initial order form signed by the plaintiffs was for
a bundle of television services and the remaining documents were
provided to the plaintiffs at the time their satellite television
equipment was installed. (Id. at pp. 1320–1321.)
        Holguin v. Dish Network LLC, supra, 229 Cal.App.4th 1310
is distinguishable from the present case. None of the agreements
that were claimed to be part of the transaction in Holguin was an




                                  17
offer that had lapsed. In this case, the mere reference to the
Project in the acknowledgments from ASI did not clearly and
unequivocally indicate that the parties intended to incorporate
the terms of the November 2013 bid. Further, “[w]hether a
writing is ambiguous is a question of law” (Horning v. Ladd
(1958) 157 Cal.App.2d 806, 810), and we do not find the
interpretation of the agreements to be “doubtful” such that
recourse to Civil Code section 1642 is necessary to interpret
them.
       Even if Civil Code section 1642 did apply and an expired
bid could properly be considered along with the contracts as part
of the same transaction, it would be inappropriate to construe the
parties’ agreements to incorporate terms in earlier documents
that the parties’ later agreements directly contradict. “Where
there is an inconsistency between two agreements both of which
are executed by all of the parties, the later contract supersedes
the former.” (Frangipani v. Boecker (1998) 64 Cal.App.4th 860,
863.) The two later panel contracts expressly disclaim any
warranty other than the two-year materials warranty and thus
would override any prior statement that a 20-year finish
warranty would be provided with respect to the panels.7
      R&J’s contention that extrinsic evidence supports reading
an obligation to provide a 20-year finish warranty into the panel
agreements also lacks merit. “[Extrinsic] evidence of the


      7 Notably, as ASI points out, the November 2013 bid did
not provide for a 20-year finish warranty for the panels either,
but instead disclaimed all implied or express warranties other
than the two-year material and workmanship warranty and
stated that “[p]aint warranty must be reviewed and approved by
Centria prior to order.”




                                18
meaning the parties gave to the contract language is only
relevant if the contract language itself is reasonably susceptible
to that meaning. [Citation.] Thus, extrinsic evidence cannot be
used to show that when the parties said ‘Bunker Hill Monument’
they meant ‘the Old South Church’ or that when they said
‘pencils’ they really meant ‘car batteries.’ ” (Curry v. Moody
(1995) 40 Cal.App.4th 1547, 1554.) In other words, parol
evidence is not admissible “to flatly contradict the express terms
of the agreement.” (Winet v. Price (1992) 4 Cal.App.4th 1159,
1167.)
       Thus, we reject R&J’s arguments that a 20-year finish
warranty must be read into the panel contracts. We find that in
determining whether the court properly granted summary
adjudication in favor of ASI on its and R&J’s breach of contract
claims, the contracts at issue are (1) the first contract for panels
entered into in April 2014, (2) the contract for column covers
entered into in May 2014, and (3) the second contract for panels
entered into in August 2014.
            2.    Whether ASI Performed Under the Contracts
       To prevail on its motion for summary adjudication as to the
breach of contract cause of action in the cross-complaint, ASI
bears the initial burden of proving that it performed under the
second panel contract and that R&J failed to perform. To prevail
on its motion for summary adjudication of R&J’s breach of
contract cause of action, ASI bears the initial burden of proving
that it performed its obligations under all three contracts.
       ASI has met its burden. ASI has shown that the materials
covered by the April 2014 panel contract were delivered, and ASI
was paid in full. Regarding the May 2014 column covers
contract, while the initial shipment did not contain the number of




                                 19
joint splices listed, the subsequent shipment stated that it
contained the balance of joint splices. Martinkus personally
reviewed the shipment and confirmed that it had the number of
joint splices listed. As to the August 2014 panel contract, there is
no dispute that ASI delivered the goods to R&J and that ASI has
yet to receive payment for those goods.
       The burden therefore shifts to R&J to show that a triable
issue of one or more material facts exists as to both its and ASI’s
breach of contract claims or a defense thereto. R&J argues that
ASI failed to fulfill its obligations under the contracts in two
ways. First, R&J argues that even if ASI did not have to provide
a 20-year warranty for the finish on the Centria panels, ASI had
to furnish R&J in a timely manner with “physical documents”
containing written copies of the other warranties, namely the
two-year warranty that covered the materials and the 20-year
warranty for the column cover finish. Second, R&J argues that
ASI failed to provide sufficient materials under the column cover
contract. We address these points in turn.
            a.    Failure to Provide Separate Written
                  Warranty Documentation
      The panel contracts provide that “Centria warrants its
material against defects in material and workmanship for a
period of two year[s] from shipment,” and the column cover
contract provides that “[t]his finish will be warranted with
manufacturer’s standard 20[-]year coastal warranty on a pass
through basis.” There is no dispute that the contracts do not
contain a provision stating that ASI must provide separate
written warranty documentation. However, R&J contends that
this should be an implied term of the parties’ agreements.




                                20
       Civil Code section 1655 provides: “Stipulations which are
necessary to make a contract reasonable, or conformable to
usage, are implied, in respect to matters concerning which the
contract manifests no contrary intention.” Civil Code section
1656 provides: “All things that in law or usage are considered as
incidental to a contract, or as necessary to carry it into effect, are
implied therefrom, unless some of them are expressly mentioned
therein, when all other things of the same class are deemed to be
excluded.”
       “ ‘Implied terms are not favored in the law, and should be
read into contracts only upon grounds of obvious necessity.
[Citation.] A court may find an implied contract provision only if
(1) the implication either arises from the contract’s express
language or is indispensable to effectuating the parties’
intentions; (2) it appears that the implied term was so clearly
within the parties’ contemplation when they drafted the contract
that they did not feel the need to express it; (3) legal necessity
justifies the implication; (4) the implication would have been
expressed if the need to do so had been called to the parties’
attention; and (5) the contract does not already address
completely the subject of the implication. [Citations.]’
[Citations.]” (Grebow v. Mercury Ins. Co. (2015) 241 Cal.App.4th
564, 578–579; see Abers v. Rounsavell (2010) 189 Cal.App.4th
348, 361 [“ ‘We do not have the power to create for the parties a
contract that they did not make and cannot insert language that
one party now wishes were there’ ”].)
       The parties do not appear to dispute that the language of
the panel contracts and column cover contract was sufficient to
create enforceable express two-year warranty for the materials
and a 20-year warranty for the column cover finish. It is also




                                  21
undisputed that no claim was made against any warranty
covered by the two panel contracts or the column cover contract,
and there is no evidence that, had R&J sought to enforce a
warranty prior to receiving the written warranty documentation
in 2017, it would have been unable to do so. R&J does not point
to evidence in the record supporting that it was an established
custom in the industry to provide separate written warranty
documentation or that separate written warranty documentation
was necessary to effectuate the intention of the parties.
       R&J contends that an obligation to provide separate
written warranty documentation can be inferred from the fact
that the City was the ultimate customer and that it should be
assumed that the City would want such documentation given the
cost of the project. “ ‘ “[W]hen opposition to a motion for
summary judgment is based on inferences, those inferences must
be reasonably deducible from the evidence, and not such as are
derived from speculation, conjecture, imagination, or guesswork.”
[Citation.]’ [Citation.]” (Annod Corp. v. Hamilton & Samuels
(2002) 100 Cal.App.4th 1286, 1298–1299.) There is no evidence
to show that the City expected separate written warranty
documentation. Rather, it appears that the City believed that it
could enforce a warranty without any separate written
documentation of that warranty, as evidenced by the fact that it
raised rusting issues that it believed were covered by a finish
warranty to ASI.
       The trial court supported its conclusion that there was no
breach by finding that ASI ultimately provided the separate
written warranty documentation in October 2017 and that “R&J
did not cite to on-point case law or authority to suggest ASI had
to provide the warranties within a reasonable time after




                               22
substantial completion of the project.” However, “[w]here no time
limit is specified for the performance of an act, a reasonable time
is allowed.” (Consolidated World Investments, Inc. v. Lido
Preferred Ltd. (1992) 9 Cal.App.4th 373, 381.) “What constitutes
a ‘reasonable time’ for performance is a question of fact.” (Henry
v. Sharma (1984) 154 Cal.App.3d 665, 669, 670.) Factual
questions may only “be decided as a question of law if, under the
undisputed facts, there is no room for a reasonable difference of
opinion.” (Powell v. Standard Brands Paint Co. (1985) 166
Cal.App.3d 357, 363.) We cannot conclude that there is no room
for a reasonable difference of opinion as to whether providing
written warranty documentation in October 2017, after the two-
year material warranty expired, was within a reasonable time.
Nevertheless, we agree with the trial court’s further conclusion
that “ASI was not required to provide a physical warranty and
‘the materials are warranted by the manufacture [sic] against
defects in material and workmanship for a period of two years
regardless of whether any physical warranty documentation is
delivered by ASI.’ ”
       Because failure to provide separate written warranty
documentation was R&J’s only defense to its failure to pay ASI
under the second panel contract, we affirm summary adjudication
in favor of ASI on its breach of contract claim in the cross-
complaint. Moreover, R&J’s only claim for breach as to the panel
contracts was ASI’s failure to provide separate warranty
documentation under them. Thus, summary adjudication of
R&J’s claim for breach of contract as to two of the parties’ three
agreements must also be affirmed. We consider next whether
R&J can succeed on its claim for breach of contract as to the
column cover agreement.




                                23
            b.    Failure to Provide Sufficient Column
                  Cover Materials
       R&J asserts that ASI failed to perform its obligations
under the column cover contract because it failed to supply
sufficient materials. In their briefing below and on appeal, the
parties did not tie their contentions concerning a breach of
contract due to a failure to deliver sufficient joint splices to any
specific language in the contract. As R&J acknowledges, the
parties’ agreement “did not list individual pieces as the order for
panels had done”—in other words, the contract did not state a
specific quantity of joint splices or other materials that ASI was
obligated to provide in connection with the column cover contract.
Rather, the contract provided for, among other things, an
approximate square footage of “Metal Panel Cladding”; that “ASI
will provide requested submittal information for [R&J’s] use in
determining that the material provided meets the specifications”;
that “[t]he customer is responsible for determining material
quantities”; and that “THIS IS NOT A ‘PER PLANS AND
SPECS’ order.”
       Stuver testified that the only materials that were
purportedly not delivered by ASI were the 48 joint splices listed
on the August 19, 2014, packing slip that “did not make it to the
job site.” Stuver did not testify that he personally inspected the
August 19 shipment. However, Martinkus did. Martinkus
testified that he performed a review of the August 19 shipment of
panels “to see, if what was listed on the packing list, was actually
there” and agreed that “everything listed on the packing slip
[was] actually there.” Notwithstanding that the testimony of
R&J employees supports the conclusion that all the materials
were in fact delivered, R&J continues to assert that there was a




                                24
breach of contract because the amount received was not sufficient
to complete the project. Martinkus conceded that some joint
splices may have been lost or thrown away but asserted that even
if that were not the case, there were not enough joint splices to
complete the project. The declaration of William Burt, to which
R&J objected on evidentiary grounds below, asserted instead that
the quantity of joint splices that ASI provided to R&J was
sufficient.
       Even disregarding Burt’s assertions as to the sufficiency of
the joint splices provided, R&J has failed to create a material
dispute of fact as to whether ASI met its obligations under the
contract. The column cover agreement stated that R&J must
determine the materials required and the record before us does
not show that R&J ever communicated that quantity it
ultimately required to ASI. Five months after receiving the two
shipments of column cover materials, and approximately two
weeks before the Project’s substantial completion date of
February 2, 2015, R&J asserted in an email to ASI that “[t]his
project is missing the majority of the ACM channel filler piece at
the vertical joints.” The record does not reflect any response to
ASI’s request that R&J provide the number of joint splices it
received as well as the amount it believed were required to
complete the project. R&J argued below and again on appeal
that ASI refused to provide the splices needed to complete the
installation, but it failed to identify any evidence showing the
quantity of joint splices that were requested from ASI or evidence
that ASI refused to provide those materials. The only evidence
cited in support of ASI’s claimed refusal to supply the materials




                                25
required is R&J’s own response to an interrogatory, on which it
cannot rely.8
      In the absence of evidence that R&J communicated the
further materials it required under the column cover contract to
ASI, R&J’s bare assertion that the number of joint splices
received was insufficient to complete the Project does not create a
dispute of material fact as to whether ASI breached the contract.
Accordingly, we affirm the trial court’s order granting summary
adjudication in favor of ASI on R&J’s breach of contract claim
under the column cover contract.
II.    Motion for Reconsideration
       R&J argues that the trial court erred in rejecting its motion
for reconsideration of the summary adjudication ruling. We find
no error and affirm.
       Pursuant to Code of Civil Procedure section 1008,
subdivision (a), a motion for reconsideration must be based on
“new or different facts, circumstances, or law.”9 We may review
an order denying a timely motion for reconsideration on appeal


      8  “At the trial or any other hearing in the action, so far as
admissible under the rules of evidence, the propounding party or
any party other than the responding party may use any answer or
part of an answer to an interrogatory only against the responding
party. . . .” (Code Civ. Proc., § 2030.410, italics added.)
      9 When a motion is based on new facts or circumstances,
the moving party must satisfactorily explain why he did not
earlier produce the new evidence. (Lucas v. Santa Maria Public
Airport Dist. (1995) 39 Cal.App.4th 1017, 1027.) R&J’s delay in
obtaining this evidence was not discussed in the tentative order
or during oral argument, from which we may infer that the trial
court found R&J’s explanation for its delay to be satisfactory.




                                 26
from the underlying order or judgment. (See Glade v. Glade
(1995) 38 Cal.App.4th 1441, 1457–1458.) “An abuse of discretion
standard applies to a court’s denial of a motion for
reconsideration.” (Hudson v. County of Los Angeles (2014) 232
Cal.App.4th 392, 408.)
       One of the three documents that R&J cited as new evidence
in its motion had already been produced during the litigation.
The other two documents consist of a November 1, 2013,
communication between Centria and ASI about the Project and a
February 2015 communication between ASI and Centria in which
ASI inquired how it should handle the 20-year warranty request
that R&J submitted. Both documents were relied upon as
evidence that ASI and Centria were aware that the Project
required a 20-year finish warranty. The trial court concluded
that while those two “documents may be new, the underlying
facts asserted within them were already known by R&J and used
by R&J in its opposition to ASI’s motion for summary
adjudication.”
       R&J argues that this conclusion was error, relying on Film
Packages, Inc. v. Brandywine Film Productions, Ltd. (1987) 193
Cal.App.3d 824. In Film Packages, Inc., the respondent made
several attempts to obtain a right to attach order: (1) an
application that was denied; (2) a motion for reconsideration that
was denied; and (3) seven months later, after additional discovery
was completed, a successful renewed motion. (Id. at p. 826.) The
renewed motion, which was the subject of the decision, was made
pursuant to Code of Civil Procedure former section 1008,
subdivision (b), which provided that when a party “makes a
subsequent application for the same order upon an alleged
different state of facts, it shall be shown by affidavit . . . what




                                27
new facts are claimed to be shown.” (See Film Packages, Inc., at
p. 827.) The Court of Appeal considered whether the trial court
could properly consider the renewed application “absent a
showing of any facts materially different from those presented on
a prior denied application” and held that it could. (Id. at p. 826.)
Even though the plaintiff did not make a showing of any facts
materially different from those presented in its prior denied
application, the trial court held that “new evidence of the
meaning of those facts was produced” and that the new
depositions “shed new light on the case” and “provided ‘many
subtle nuances and subjective impressions.’ ” (Id. at p. 829.)
Thus, the appellate court found that “new information was made
available.” (Ibid.) The court further found that “[w]hile it may be
error to reconsider a previous final order under [Code of Civil
Procedure] section 1008, subdivision (a), where there is no
showing of newly discovered evidence [citation], apart from that
subdivision a trial court, in a still pending action, is generally
vested with discretion to grant a renewed motion based on a
fuller statement of facts previously furnished.” (Id. at p. 830.)
       Film Packages, Inc. v. Brandywine Film Productions, Ltd.,
supra, 193 Cal.App.3d 824 does not compel the conclusion that
the trial court here abused its discretion by failing to grant R&J’s
motion for reconsideration. Indeed, Film Packages, Inc. suggests
that it would be an abuse of discretion to grant a motion for
reconsideration brought under Code of Civil Procedure section
1008, subdivision (a), such as R&J’s motion in this case, based
only upon new light shed on known facts.
       Moreover, the trial court’s opinion here indicates that the
new documents did not cast circumstances in a new light or
provide any “subtle nuances” in its view. Rather, the trial court




                                28
found the information in the new documents to be immaterial to
its determination. (See New York Times Co. v. Superior Court
(2005) 135 Cal.App.4th 206, 214 [immaterial facts cannot support
a motion for reconsideration].) The trial court stated that the
November 1, 2013, communication reflecting knowledge of the
Project’s specifications was ultimately irrelevant because a later
email from ASI to R&J stated that Centria could not provide the
desired warranty. Similarly, the trial court observed that the
February 2015 request from ASI to Centria did not support R&J’s
conclusory allegation that ASI never intended to exclude the
finish warranty. Rather, it demonstrated that ASI received
R&J’s request for a 20-year warranty and inquired how to
proceed. We find no obvious showing of abuse in these
conclusions and therefore affirm the trial court’s denial of the
motion for reconsideration.
III.   Motion for Attorney Fees
       On cross-appeal, ASI contends that the reductions the trial
court made to ASI’s request for $396,218.50 in attorney fees
constituted reversible error. We disagree and affirm.
       An order granting an award of attorney fees is generally
reviewed for an abuse of discretion. (See MHC Financing
Limited Partnership Two v. City of Santee (2005) 125 Cal.App.4th
1372, 1397.) In particular, “[w]ith respect to the amount of fees
awarded, there is no question our review must be highly
deferential to the views of the trial court,” since “an experienced
trial judge is in a much better position than an appellate court to
assess the value of the legal services rendered in his or her
court.” (Children’s Hospital & Medical Center v. Bontá (2002) 97
Cal.App.4th 740, 777, 782; see also PLCM Group, Inc. v. Drexler
(2000) 22 Cal.4th 1084, 1095 [recognizing trial court’s broad




                                29
discretion in determining amount of reasonable attorney fees
because experienced trial judge is in the best position to decide
value of professional services rendered in court].) An appellate
court will interfere with a determination of “what constitutes the
actual and reasonable attorney fees” “only where there has been
a manifest abuse of discretion” (Fed-Mart Corp. v. Pell
Enterprises, Inc. (1980) 111 Cal.App.3d 215, 228) that “shocks the
conscience or is not supported by the evidence” (Jones v. Union
Bank of California (2005) 127 Cal.App.4th 542, 550).
       ASI challenges the trial court’s reduction of its requested
fees in connection with its two motions for summary adjudication,
the first of which was denied without prejudice due to insufficient
notice. ASI contends that the court determined that the fees for
the two motions were duplicative even though R&J in its second
opposition raised “an array of novel factual and legal arguments
not raised in its first opposition.” However, the trial court’s order
acknowledged that, “in addition to incorporating the first [motion
for summary adjudication’s] arguments, the second [motion for
summary adjudication] involved additional issues . . . and
preparing replies to new arguments raised by [c]ross-[d]efendants
in opposition.” It nevertheless found it appropriate to reduce the
$60,623 requested by ASI in connection with both motions by
$27,655, or approximately 45 percent. We do not find this
reduction to exceed the bounds of reason, particularly as it is
undisputed that there would have been no second motion had the
first motion been sufficiently noticed.
       ASI similarly challenges reductions to the fees incurred in
preparing its fee motion and in its settlement efforts. The trial
court found the $36,905 in fees incurred in connection with the
fee motion to be excessive and reduced the fees to $18,000. The




                                 30
trial court also reduced the $35,196 in fees incurred engaging in
ADR to $20,196 on the grounds that the fees were excessive,
though not incurred in bad faith. ASI contends that its requested
fees were necessary and reasonable and that the trial court’s
reductions were “[b]izarre[ ]” and “penalized ASI.” We disagree.
       “[T]he trial court has wide discretion in making reductions
based on its estimate of time spent on activities that are
noncompensable in whole or in part.” (Chavez v. Netflix, Inc.
(2008) 162 Cal.App.4th 43, 64.) Here, the trial court cited clear
examples of what it found to be excessive amounts of time spent
on activities such as preparing charts for the fees motion and
preparing mediation briefs. The mere fact that the trial court did
not award ASI the full figure sought does not mean that it acted
irrationally or punitively. “[C]ounsel ‘are not automatically
entitled to all hours they claim in their request for fees. They
must prove the hours they sought were reasonable and
necessary.’ ” (Concepcion v. Amscan Holdings, Inc. (2014) 223
Cal.App.4th 1309, 1320.) We do not find the trial court’s
conclusion that ASI had not shown all its hours to be reasonable
or necessary to be beyond the bounds of reason.
       In sum, we will not substitute our own opinion for the
evaluation made by the experienced judge who presided over the
proceedings below for years. (See Denham v. Superior Court
(1970) 2 Cal.3d 557, 566 [“ ‘The burden is on the party
complaining to establish an abuse of discretion, and unless a
clear case of abuse is shown and unless there has been a
miscarriage of justice a reviewing court will not substitute its




                               31
opinion and thereby divest the trial court of its discretionary
power’ ”].)10
                          DISPOSITION
      The judgment and order are affirmed. The parties are to
bear their own costs on appeal.
      NOT TO BE PUBLISHED


                                            CHANEY, J.

We concur:



                ROTHSCHILD, P. J.           BENDIX, J.


      10 R&J also contends that the cross-appeal must be
dismissed because WEO and Continental were not served with
the briefs despite being necessary parties to the appeal because
they have a “ ‘vital and real interest’ ” in the issue of attorney
fees. However, the only case upon which R&J relies to assert
that WEO and Continental are necessary parties, Slaughter v.
Edwards (1970) 11 Cal.App.3d 285, is distinguishable as it did
not involve jointly and severally liable defendants, against which
a plaintiff is typically “entitled to pursue . . . claims in separate
actions.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813,
822.) We have not located, nor has R&J directed us to, any case
in which jointly and severally liable defendants were held to be
necessary parties to an appeal such as this one. Further, as we
have found that the trial court did not abuse its discretion in its
attorney fees award, there is no need to speculate about the
indirect effects on WEO and Continental of an increased award
as to ASI.




                                 32